United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1135
Issued: April 24, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On April 10, 2013 appellant filed an application for review of Office of Workers’
Compensation Programs’ (OWCP) decisions dated January 11 and March 18, 2013. The appeal
was docketed as No. 13-1135.
The Board, having reviewed the case record submitted by OWCP, finds that the record is
incomplete. The record lacks documentation regarding the origin and development of the
traumatic injury claim which is the subject of the instant appeal. While OWCP’s decisions in
this case make reference to a November 8, 2012 traumatic injury, the record contains no
documentation of this alleged incident. In addition, it must be consolidated with three other case
files which are inextricably intertwined with the facts in this case. Appellant indicates in her
appeal that she has filed an occupational disease claim, a traumatic injury claim and a recurrence
claim and that she stopped work due to alleged injury on several occasions. The instant record
must be consolidated and clarified in order to have an informed adjudication of this case. The
case record before the Board is incomplete.
Accordingly, the case file does not include a significant portion of the record pertaining
to the history and development of appellant’s claim, as is required for an informed adjudication
of this case. As all the records pertaining to appellant’s claim are necessary for complete
consideration and adjudication of the issue raised on appeal, the Board, therefore, finds that the

appeal docketed as No. 13-1135 is not in posture for a decision as the Board is unable to render
an informed adjudication of the case. The January 11, 2013 decision will be set aside and
remanded for reconstruction and consolidation of the case records to include the entire case file
pertaining to claim file numbers xxxxxx018, xxxxxx826, xxxxxx970 and xxxxxx318. The
district office should be instructed to research its records and ascertain whether appellant filed a
Form CA-1 traumatic injury claim in November 2013, and whether she submitted any evidence
in support of such a claim. After such further development as OWCP deems necessary, it should
issue an appropriate decision to protect appellant’s appeal rights. Once OWCP obtains this
information, clarifies the instant record and composes a new statement of accepted facts, it
should then issue a de novo decision resolving all of the pertinent issues in this case.
IT IS HEREBY ORDERED THAT this case is remanded for reconstruction and
consolidation of the case records.
Issued: April 24, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

